PER CURIAM:
Michael L. Pack appeals the district court’s order dismissing his civil rights complaint under 28 U.S.C. § 1915(e) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Pack v. David, No. l:07-cv-02004-RDB (D.Md. Aug. 1, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.